Citation Nr: 0403286	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to special monthly compensation at the housebound 
rate.  



REPRESENTATION

Veteran represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active duty service from October 26 to 
December 2, 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2000 and May 2002 rating decisions of the RO.  

The Board notes that the RO, in its May 2002 rating decision, 
treated this matter as a new and material evidence claim.  

However, this is not a situation where the Board must assess 
whether new and material evidence, sufficient to reopen that 
claim, has been received.  See 38 C.F.R. § 3.156 (2003).  

The Board observes that the veteran initiated and perfected 
an appeal with respect to the issue of entitlement to special 
monthly compensation at the housebound rate only, and that is 
the only matter before it.  38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2003).  



FINDINGS OF FACT

1.  The veteran is rated 100 percent disabled based on his 
service-connected post-traumatic stress disorder (PTSD).  He 
has no other service-connected disability.  

2.  The veteran is not shown to be permanently confined to 
his home due solely to his service-connected PTSD.  





CONCLUSION OF LAW

The criteria for an award of special monthly compensation at 
the housebound rate have not been met.  38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. §§ 3.350(h)(3)(i) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  Further, by the rating decisions noted 
hereinabove and December 2002 Statement of the Case, he and 
his representative have been notified of the evidence needed 
to establish the benefit sought, and he has been advised via 
May 2001 letter regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

The factual background of this case is complex and 
convoluted.  Nonetheless, service connection for PTSD was 
ultimately granted by February 2000 rating decision effective 
on October 31, 1991.  A 100 percent evaluation was assigned.  
The veteran is now seeking special monthly compensation at 
the housebound rate.  

A September 2000 letter from P.L. Wyshak, M.D. indicated that 
the veteran was suffering from multiple medical problems 
including monocular blindness, hypertension, 
hypercholesterolemia, coronary artery disease, hypertensive 
retinopathy, Grave's disease, chronic headaches, PTSD and a 
history of colonic polyps.  

Dr. Wyshak stated that she did not know whether the veteran 
was able to travel for medical treatment, but she indicated 
that the veteran required frequent follow-up.  

An October 2000 letter from D.E. Anderson, M.D., the 
veteran's longtime psychiatrist, indicated that the veteran 
was suffering from major depression with psychosis in 
remission along with hypertensive vascular disease with late 
stage complications.  

According to Dr. Anderson, the veteran's combined conditions 
had significantly impaired his ability to drive due to left 
eye blindness and a high level of anxiety.  Dr. Anderson 
stated that it was essential that the veteran's medical 
supervision be obtained locally in order to minimize driving.  

A December 2000 letter from T.H. Gorman, M.D., the veteran's 
ophthalmologist, indicated that the veteran was told to 
refrain from nighttime driving as well as driving during 
inclement weather.  

On April 2002 VA psychiatric examination, the veteran 
reported that he was becoming increasingly depressed and that 
he lived alone.  He complained of fear of crowds, sleep 
impairment, and anhedonia.  

On objective examination, the VA examiner noted that the 
veteran was fully oriented.  He did not have delusions, 
hallucinations, obsessions or compulsions, and was not 
psychotic.  He denied suicidal and homicidal ideation.  On 
objective examination, the veteran's mood was said to be 
depressed, his concentration poor, and speech slow, but the 
examiner indicated that the veteran's hygiene was adequate.  

The examiner diagnosed major depressive disorder and assigned 
a global assessment of function (GAF) score of 40.  The 
examiner noted that the veteran lived alone, bathed and 
dressed himself, did laundry, and shopped for groceries on 
his own during non-peak hours.  He also went to the gym on 
his own.  

The examiner opined that the veteran was capable of handling 
his own finances and that he was able to perform the 
activities of daily living and leave his home unaccompanied 
provided he did not venture into crowded areas.  The examiner 
concluded that "it did not appear that [the veteran] was 
unable to leave his premises solely due to his depressive 
disorder."  


Law and Regulations 

Special monthly compensation is payable where the veteran has 
a single service-connected disability rated as 100 percent, 
without resort to individual unemployability, and, in 
addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(h)(3)(i) (2003).  

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  The Board notes that a GAF score 
of 31-40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Discussion

In the present case, service connection is in effect for 
PTSD, evaluated as 100 percent disabling.  In addition, the 
veteran suffers from monocular blindness, hypertension, 
hypercholesterolemia, coronary artery disease, hypertensive 
retinopathy, Grave's disease, chronic headaches and a history 
of colonic poly; none of which are currently service 
connected. 

The Board acknowledges that the veteran's psychiatric 
disability, to which a GAF score of 40 has been assigned, is 
serious.  Nonetheless, he is not shown to be entitled to 
special monthly compensation at the housebound rate as he 
claims.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i).  

The evidence does not suggest, and the veteran does not 
allege, that he is unable to care for himself.  Moreover, 
although it has been suggested that the veteran's driving was 
somewhat restricted, it has not been said that he could not 
leave his home.  

Indeed, the April 2002 VA psychiatric examination report 
reflected explicitly that the veteran was able to leave his 
home.  The veteran himself reported that he did his own 
grocery shopping.  Because the veteran is not housebound, he 
is not entitled to special monthly compensation at the 
housebound rate.  Id.  

The Board acknowledges that, as a result of his various 
disabilities, service connected and not, the veteran 
currently experiences rather significant impairment.  

Nonetheless, he is fully capable of leaving his home 
unaccompanied, and he can even drive.  Indeed, this is a case 
where the benefit of the doubt rule is not for application, 
as the evidence in its entirety weighs against the veteran's 
claim of housebound status.  38 U.S.C.A. § 5107; Ortiz, 
supra; Gilbert, supra.  



ORDER

Special monthly compensation at the housebound rate is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



